Citation Nr: 0522697	
Decision Date: 08/19/05    Archive Date: 08/25/05	

DOCKET NO.  03-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Byron C. Rhodes, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from September 1989 to 
December 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.  

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.  

3.  The veteran does not have PTSD due to his active service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability incurred in or 
aggravated during active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimant's inservice stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The diagnostic criteria, including 
those related to stressors, set forth in The American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV) for mental 
disorders have been adopted by the VA.  38 C.F.R. § 4.125 
(2004).  According to the updated criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness or 
horror.  

Initially, the Board acknowledges that the veteran has 
received some medical diagnoses of PTSD, attributed to his 
account of military service.  Records from a community 
counseling service indicate that the veteran was first seen 
in April 1991 and was given an initial provisional diagnosis 
of agoraphobia.  A subsequent psychiatric evaluation by a 
doctor, shortly thereafter, summarized that the veteran 
"probably" had an avoidant or schizoid personality 
disorder, and symptoms of post-traumatic stress disorder 
related to an experience of almost drowning while being 
taught to swim during military service.  A May 1998 private 
treatment record reflects that a nurse psychiatrist diagnosed 
PTSD and paranoid personality.  

There is, however, some question as to whether the veteran 
satisfies the criteria for a diagnosis of PTSD.  Other 
private treatment records, from the same health care 
provider, do not indicate diagnoses of PTSD.  Rather, they 
reflect diagnoses that include paranoid schizophrenia, 
dysthymic disorder, agoraphobia, personality disorder, and 
major depression with psychotic features.  The physician who 
noted symptoms of PTSD related to a near-drowning experience 
later noted, in July 1998, that the veteran had been 
variously diagnosed - including PTSD - but that it was 
difficult to be sure of the diagnosis.  Moreover, the report 
of an August 2001 VA psychiatric examination indicates that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  

The Board finds that the evidence is insufficient to support 
a finding that the veteran meets the criteria for a diagnosis 
of PTSD.  Moreover, even if the Board were to assume that the 
veteran did meet the diagnostic criteria for PTSD, the Board 
would be unable to accept the diagnosis as based upon a 
confirmed stressor because the preponderance of the evidence 
is against a finding that the veteran engaged in combat with 
the enemy during active service, and the record does not 
otherwise contain independent evidence which confirms his 
account of inservice stressors.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:  

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"  

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).  Before this provision applies, the Board must make a 
specific finding that the appellant was engaged in combat 
with the enemy.  See Zarycki.  

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"compound area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the appellant's service personnel 
records that he participated in a particular operation or 
campaign would not, in itself, establish that he engaged in 
combat with the enemy because the terms "operation" and 
"campaign" encompass both combat and noncombat activities.  
Id.  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The Claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  

The Board finds that the veteran did not engage in combat 
with the enemy.  He does not assert that he engaged in combat 
with the enemy and none of the records indicate that he ever 
continued beyond his basic entry level training.  His total 
active service was for less than a four-month period.  It is 
his assertion that events during his basic training 
constituted his stressors and resulted in him having PTSD.  

Therefore, the evidence does not support the conclusion that 
the veteran personally engaged in combat with the enemy, and 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not 
apply.  There must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  

The veteran has reported stressors that relate to him 
attempting to learn to swim during his basic training.  His 
service medical records include notations dated in November 
1989 referring to the veteran's reported chest pain that 
occurred with swimming.  He indicated that he was unable to 
swim and that he was not going to get back in -- an apparent 
reference to being unwilling to get back in the water.  A 
November 1989 medical board report indicates that the veteran 
reported that when near the swimming pool he had heart 
palpitations, hyperventilation, and experienced hot flashes.  
He indicated that he felt dizzy and felt like he was going to 
die.  He had left the pool area without proper authorization 
on one occasion and said that he could only endure being 
there with great anxiety.  The diagnosis was simple phobia.  
The Board notes that service connection has been previously 
denied for simple phobia in November 2002, and that this 
appeal involves only the issue of service connection for 
PTSD.

Post-service references to the claimed stressors include an 
April 1991 private treatment record, which reflects that the 
veteran reported that he was afraid of water and "they forced 
him to jump into the water over and over and over in order to 
attempt to learn to swim" while he was in the Navy.  A May 
1998 private treatment record, prepared by the psychiatric 
nurse that offered the diagnosis of PTSD, reflects that the 
veteran reported that he was thrown in the water while in the 
Navy.  

The August 2001 VA examination report reflects that the 
veteran reported that the Navy forced him to drink water and 
to sing.  During his personal hearing held before the 
undersigned in June 2005, at pages 3 and 4, the veteran 
testified that during his swimming training in the service, 
he was drinking too much water, was not held by the hand, and 
should have drowned several times.  

The only corroborated assertion of the veteran is that he did 
receive swimming training during his active service.  This 
corroboration is contained in the service medical records, 
which refer to his swimming training.  There is no 
corroboration, however, of any of the events reported by the 
veteran to have occurred with swimming -- including being 
forced to drink water and sing, being thrown in the water 
over and over, not being held by the hand, and almost 
drowning several times.  Moreover, the Board notes that the 
VA examiner in August 2001 described the veteran as a poor 
historian, a characterization that is also supported by the 
January 2002 Social Security mental status evaluation, and by 
the private treatment records noting difficulty in getting a 
full diagnostic picture. 

The veteran has been offered the opportunity to submit 
evidence corroborating his asserted stressors, but has not 
done so.  In summary, the Board has concluded that the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat with the enemy while on active 
duty, and there is no independent verification of his 
reported inservice stressors.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for PTSD, and it must be denied.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans' Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the claim 
was originally adjudicated in May 2000, prior to the 
enactment of the VCAA.  The Court acknowledge in Pellegrini, 
at 120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not error in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via March 2001 
and March 2004 letters, as well as the May 2003 statement of 
the case which provided the veteran with VCAA implementing 
regulations.  His claim was reconsidered under the VCAA by RO 
decision in June 2002.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 
120-121.  

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
evidence that he had that was relevant to his claims.  He was 
requested to provide information to assist in development 
with respect to the stressful events he reported.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of the VCAA notice have been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.  

With respect to the VA's duty to assist, service medical 
records, private treatment records, and VA examinations have 
all been obtained.  The veteran has been afforded a personal 
hearing in June 2005.  At page 6 of the transcript of that 
hearing, he indicated that he was not receiving any 
psychiatric treatment at the time.  The March 2004 letter to 
the veteran, directed to his address of record, requested 
information regarding development of the stressors he has 
reported as resulting in PTSD.  The veteran did not respond 
to that letter.  The Board is not aware of a basis for 
speculating that any other relevant records exist that have 
not been obtained.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


